warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004).
                               Having considered the parties' arguments, we conclude that
                our intervention is warranted.     Id.   Specifically, an order dismissing the
                underlying case was entered in July 2012. This order constituted a final
                judgment, as it effectively resolved all the parties' claims.      Lee v. GNLV
                Corp., 116 Nev. 424, 996 P.2d 416 (2000). "[O]nce a final judgment is
                entered, the district court lacks jurisdiction to reopen it, absent a proper
                and timely motion under the Nevada Rules of Civil Procedure."            SFPP,
                L.P. v. Second Judicial Dist. Court, 123 Nev. 608, 612, 173 P.3d 715, 717
                (2007). Thus, if real party in interest wanted to challenge the July 2012
                dismissal order, such a challenge needed to be made in conformity with
                the Nevada Rules of Civil Procedure. Because her August 2013 "Motion to
                Re-Open Case" failed in this regard, the district court lacked jurisdiction
                to grant the motion. Id.; see NRCP 60(b) (providing generally that a party
                must file a motion for relief from judgment within six months from when
                written notice of entry of the order is served on that party). 2
                               As any further proceedings before the district court in this
                matter would be in excess of the district court's jurisdiction, our
                intervention is warranted.    SFPP, L.P., 123 Nev. at 612, 173 P.3d at 718;
                Greene, 115 Nev. at 396, 990 P.2d at 187. Accordingly, we


                      2 Real party in interest does not dispute that she received notice of
                entry of the July 2012 dismissal order. Nor does she dispute receiving
                notice of the other post-dismissal filings in this matter, including
                petitioner's October 2012 "Request For Trial De Novo." Real party in
                interest suggests that this filing demonstrates that both sides were under
                the mistaken belief that the case had not been dismissed. A review of this
                filing demonstrates that real party in interest's suggestion is meritless.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                  OF THIS COURT TO ISSUE A WRIT OF PROHIBITION directing the
                  district court to vacate its October 4, 2013, order and precluding the
                  district court from conducting any further proceedings in District Court
                  Case No. A631056.




                                                          Pickering




                                                          Saitta


                  cc: Hon. Douglas Smith, District Judge
                       Law Offices of David M. Jones/Las Vegas
                       Gazda & Tadayon
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      3
(0) I947A )(ZIW